OPINION
PER CURIAM:
This is an original proceeding wherein the State of Oklahoma has perfected an appeal upon a reserved question of law alleging that the examining magistrate in Oklahoma County, Oklahoma in Case No. CRF-71-896 erred in sustaining a demurrer to the evidence at the preliminary hearing, and further, that the magistrate erred in overruling the State’s motion to refile.
In the recent case of State ex rel. Fallis v. Caldwell, Okl.Cr., 498 P.2d 426, this Court modified the previous holdings in Jones v. State, Okl.Cr., 481 P.2d 169, and set forth the procedures to be followed permitting the State of Oklahoma to appeal *837from adverse rulings or orders of a magistrate. The Court stated:
“G. This rule shall become effective June 1, 1972, and shall be given prospective application only.”
In the instant case, the magistrate’s rulings were made prior to June 1, 1972. The cause is, accordingly, ordered dismissed.